Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, claims 1-9 and 21 in the reply filed on 20 December 2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism” in claims 1 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastiaans (US 7,802,948).
Regarding claim 1, Bastiaans discloses a tool holder comprising: a main body 4 defining a mounting end (bottom in figure 1) and a receiving end (top in figure 1), the mounting end positioned opposite from the receiving end, the main body defining a 
Regarding claim 2, Bastiaans discloses wherein: at least a portion of the main body 5 bore defines body threading; at least a portion of the rod 6 defines rod threading; and the rod threadedly engages the main body bore.
Regarding claim 3, Bastiaans discloses wherein: the locking mechanism 18 comprises a jam nut 18; the jam nut threadedly engages the rod 6 between the receiving end of the main body 4 and the tool head 7/11/14; the jam nut is tightened against the receiving end in the locked position; and a gap is defined between the receiving end and the jam nut in the unlocked position.
Regarding claim 7, Bastiaans discloses wherein: the tool head 7/11/14 defines tool head threading 7; and the tool head threading is configured to mount a shell cutter (the tool head threading it capable of being used in this way).
Regarding claim 8, Bastiaans discloses wherein the tool head 7/11/14 defines a pair of parallel flats 15, and wherein the pair of parallel flats are configured to engage a wrench.
Regarding claim 9, Bastiaans discloses wherein: the tool head 7/11/14 defines a pilot bore 8; and the pilot bore is configured to receive a pilot drill 24 or a shell cutter.
Regarding claim 21, Bastiaans discloses a tool holder comprising: a main body 4 defining a main body bore 5; an extension 2/6 defining a tool head 7/11/14 attached to a rod 6, the rod received within the main body bore, the main body and the extension defining a tool holder length; and a locking mechanism 18 engaging the extension and the main body in a locked position, the locking mechanism being disengaged from either the main body or the extension in an unlocked position, the locking mechanism being selectively positionable about and between the locked position and the unlocked position, the tool holder length being adjustable with the locking mechanism in the unlocked position, the tool holder length being fixed with the locking mechanism in the locked position (see column 2, lines 48-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaans in view of O (US 5,154,104).
Regarding claims 4-6, Bastiaans discloses wherein: the rod 6 defines a rod end (bottom in figure 1) opposite from the tool head 7; the main body 4 defines an outer surface.  Bastiaans does not disclose the main body defines a first witness hole extending from the outer surface to the main body bore; and the tool holder length corresponds to a first length configuration when the rod end is aligned with the first witness hole, or wherein the main body defines a second witness hole extending from the outer surface to the main body bore; the tool holder length corresponds to a second length configuration when the rod end is aligned with the second witness hole; and the tool holder length in the first length configuration is different from the tool holder length in the second length configuration, or wherein the first length configuration is a long length configuration; and the second length configuration is an intermediate length configuration.  
O teaches the use of a tool holder 10 comprising a main body 28 with first and second witness holes 32, and a rod 16 comprising rod holes 48 for the purpose of aligning a first witness hole with a first rod hole to define a first, long length configuration, and aligning a second witness hole with a second rod hole to define a second, intermediate length configuration that is shorter than the first configuration.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the tool holder of Bastiaans with the witness holes and rod holes as taught by O in order to be able to more accurately control the length adjustment of the tool holder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        16 March 2022